 



         

EXHIBIT 10.11
FERRO CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
Effective January 1, 1995

 



--------------------------------------------------------------------------------



 



FERRO CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
TABLE OF CONTENTS

     
ARTICLE I:
  DEFINITIONS
 
   
ARTICLE II:
  DEFERRAL OF FEES
 
   
ARTICLE III:
  ADMINISTRATION
 
   
ARTICLE IV:
  AMENDMENT AND TERMINATION
 
   
ARTICLE V:
  MISCELLANEOUS

 



--------------------------------------------------------------------------------



 



FERRO CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
     WHEREAS, Ferro Corporation desires to establish a deferred compensation
plan for non-employee members of its Board of Directors who wish to defer all,
or a part of, the fees payable for services as members of such Board of
Directors; and
     WHEREAS, such deferred compensation plan was approved by Ferro Corporation
on December 9, 1994;
     NOW, THEREFORE, effective as of January 1, 1995, Ferro Corporation
establishes the Ferro Corporation Deferred Compensation Plan for Non-Employee
Directors as hereinafter set forth.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     For the purposes hereof, the following words and phrases shall have the
meanings indicated.
     1.1. “ACCOUNT” shall mean the account established in accordance with
Article II hereof to which a Participant’s deferred Fees are credited.
     1.2. “BENEFICIARY” shall mean any person designated by a Participant in
accordance with the Plan to receive distribution of all or a portion of the
remaining balance of the Participant’s Account in the event of the death of the
Participant prior to receipt by the Participant of the Stock credited to the
Participant’s Account.
     1.3. “CORPORATION” shall mean Ferro Corporation, an Ohio corporation, and
its corporate successors, including the surviving corporation resulting from any
merger of Ferro Corporation with any other corporation or corporations.
     1.4. “DEFERRAL ELECTION AGREEMENT” shall mean (subject to the provisions of
Article II hereof) an irrevocable written election to defer Fees signed by the
Director in the form provided by the Corporation.
     1.5. “DIRECTOR” shall mean any non-employee member of the Board of
Directors of the Corporation.
     1.6. “FEES” shall mean the total fees payable by the Corporation to a
Director during a Year for services rendered during such Year as a Director.
     1.7. “PARTICIPANT” shall mean any Director who has at any time elected to
defer the receipt of Fees in accordance with Article II hereof.
     1.8. “PLAN” shall mean this Ferro Corporation Deferred Compensation Plan
for Non-Employee Directors effective January 1, 1995 as set forth herein,
together with all amendments hereto.
     1.9. “STOCK” shall mean common stock, par value $1.00 per share, of the
Corporation.
     1.10. “TRUST” shall mean the trust maintained pursuant to the terms of the
Ferro Corporation Deferred Compensation Plan for Non-Employee Directors Trust
Agreement effective as of January 1, 1995, entered into between the Corporation
and the Trustee.
     1.11. “TRUSTEE” shall mean the trustee of the Trust, initially D. Thomas
George, or any successor.
     1.12. “YEAR” shall mean the calendar year.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE II
DEFERRAL AND PAYMENT OF FEES
     2.1. ELIGIBILITY; ELECTION TO DEFER. Any Director may elect to defer
receipt of all or a specified portion of his or her Fees for any Year in
accordance with the provisions of this Article II and become a Participant.
     A Director who desires to defer receipt of all or a specified portion of
his or her Fees for any Year must complete and deliver to the Corporation a
Deferral Election Agreement, no later than the last day of the Year PRIOR TO the
Year for which the Fees would otherwise be earned and paid; provided, however,
that any Director hereafter elected to the Board of Directors of the Corporation
who was not a Director on the preceding December 31 may make an election to
defer payment of Fees for the Year in which he or she is elected to the Board of
Directors by delivering such Deferral Election Agreement to the Corporation
within thirty (30) days after becoming a Director. A Director who timely
delivers the Deferral Election Agreement to the Corporation shall thereupon
become a Participant. A Participant’s Deferral Election Agreement shall continue
to be effective from Year to Year until terminated or modified by written notice
of the Participant to the Corporation. A termination or modification of an
existing Deferral Election Agreement must be delivered prior to the beginning of
the Year for which such termination or modification is to be effective; and
amounts credited to the Account of a Participant prior to the effective date of
such modification or termination shall not be affected thereby.
     2.2. ACCOUNTS. The Corporation shall maintain an Account for each
Participant to which the Fees deferred by each Participant shall be credited.
The Corporation shall thereafter, at the time when such Fees would have been
payable if such Director were not a Participant, contribute an amount of cash
equal to such deferred Fees to the Trust to enable the Trustee to invest such
cash in Stock under the Ferro Corporation Dividend Reinvestment and Stock
Purchase Plan. As provided in the Trust, the Trustee shall maintain separate
accounts under the Trust attributable to each Participant’s Account and the
Trust assets (including earnings thereon) allocated to such separate accounts
shall, as provided in the Trust, be separately invested by the Trustee in the
Ferro Corporation Dividend Reinvestment and Stock Purchase Plan.
     2.3. AMOUNT DEFERRED; DURATION OF DEFERRAL. A Participant shall designate
on the Deferral Election Agreement filed pursuant to Section 2.1 the amount of
his or her Fees that are to be deferred for a Year. Such deferred Fees shall be
held in the general funds of the Corporation and shall be credited to a separate
Account established in the name of such Participant in accordance with the
provisions of Section 2.2 hereof. Such deferral of Fees shall continue until
payment of the amounts credited to the Participant’s Account shall be made in
accordance with the following provisions:
     (a) The Stock then credited to a Participant’s Account and allocated to the
Trust’s separate account attributable thereto shall be distributed in kind to
the Participant (or, if applicable to the Participant’s Beneficiary) in shares
of Stock as soon as administratively feasible after (i) the nine (9) month
anniversary of the date on which the Participant ceases to be a Director, or
(ii) the date of the Participant’s death.

- 3 -



--------------------------------------------------------------------------------



 



     (b) In the event of the death of a Participant, the Stock then credited to
his or her Account, and allocated to the Trust’s separate account attributable
thereto, shall be distributed to the Beneficiary or Beneficiaries designated in
writing signed by the Participant in the form provided by the Corporation; in
the event there is more than one Beneficiary, such form shall include the
proportion to be paid to each Beneficiary and indicate the disposition of such
share if a Beneficiary does not survive the Participant; in the absence of any
such designation, such distribution shall be divided equally among all other
Beneficiaries. A Beneficiary designation may be changed at any time prior to the
Participant’s death by the Participant’s execution and delivery of a new
Beneficiary designation form. The form on file with the Corporation at the time
of the Participant’s death which bears the latest date shall govern. In the
absence of a Beneficiary designation or the failure of any Beneficiary to
survive the Participant, the Stock credited to the Participant’s Account shall
be distributed to the Participant’s estate after the appointment of an executor
or administrator. In the event of the death of any Beneficiary after the death
of a Participant, any remaining amount of the distribution shall be distributed
to the estate of such Beneficiary after the appointment of an executor or
administrator for such estate.
     2.4. STATEMENT. Each Participant shall receive a statement of the Stock
credited to his or her Account not less often than annually.
     2.5. TAXES. In the event any taxes are required by law to be withheld or
paid from any payments made pursuant to this Plan, the Corporation or the
Trustee shall deduct such amounts from such payments and transmit such withheld
amounts to the appropriate taxing authorities.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION
     The Plan shall be administered by the Corporation as an unfunded plan that
is not intended to meet the qualification requirements of Section 401 of the
Internal Revenue Code of 1986, as amended; and all assets of the Trust shall be
held by the Trustee in the name of the Trust.
     The Corporation shall cause the administration of the Plan to be carried
out through the person serving as Treasurer of the Corporation from time to time
who may also be the person serving as Trustee. The Corporation shall have all
such powers as may be necessary to carry out its duties under the Plan,
including the power to determine all questions relating to eligibility for and
the Stock credited to an Account, all questions pertaining to claims for
benefits and procedures for claims review, and the power to resolve all other
questions arising under the Plan, including any questions of construction. The
Corporation may take such further action as the Corporation shall deem advisable
in the administration of the Plan. The actions taken and the decisions made by
the Corporation hereunder shall be final and binding upon all Participants and
Beneficiaries.
     The number of shares of Stock credited to a Participant’s Account (and the
separate accounts maintained by the Trustee under the Trust attributable to each
Participant’s Account) and the number of shares of Stock to be distributed to a
Participant pursuant to the terms of this Plan shall be appropriately adjusted
by the Corporation (i) to reflect changes in the separate accounts maintained by
the Trustee under the Trust as a result of the Trustee’s investment in Stock
pursuant to the Ferro Corporation Dividend Reinvestment and Stock Purchase Plan,
and (ii) in the event of changes in the outstanding stock of the Corporation by
reason of stock dividends, stock splits, recapitalizations, reorganizations,
mergers, consolidations, combinations, exchanges or other relevant changes in
capitalization, and any such adjustments and determinations made by the
Corporation shall be conclusive and binding on all Participants and
Beneficiaries.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE IV
AMENDMENT AND TERMINATION
     The Corporation reserves the right to amend or terminate the Plan at any
time by action of its Board of Directors or a duly authorized committee thereof;
provided, however, that no such action shall adversely affect the rights of any
Participant to amounts previously credited to the Participant’s Account.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.1. NONALIENATION OF ACCOUNT. No right or interest of any Participant in
the Plan shall, prior to actual distribution to such Participant, be assignable
or transferable in whole or in part, either voluntarily or by operation of law
or otherwise, or be subject to payment of debts of any Participant or
Beneficiary by execution, levy, garnishment, attachment, pledge, bankruptcy or
in any other manner. No Participant or Beneficiary shall encumber or dispose of
the right to receive any distribution of the shares of Stock credited to his or
her Account. If a Participant or Beneficiary attempts to assign, transfer,
alienate, or encumber the right to receive the shares of Stock credited to an
Account hereunder or permits the same to be subject to alienation, garnishment,
attachment, execution, or levy of any kind, then the Corporation, in its
discretion, may hold or distribute such shares or any part thereof to or for the
benefit of such Participant or Beneficiary, the Participant’s spouse, children,
or other dependents or any of them, in such manner and in such proportions as
the Corporation may select in its sole discretion. Any such application of the
shares in an Account may be made without the intervention of a guardian. The
receipt by the distributee of such distributions shall constitute a complete
acquittance to the Corporation with respect thereto, and neither the
Corporation, nor any officer, member, employee, or agent thereof, shall have
responsibility for the proper application thereof.
     5.2. PLAN NONCONTRACTUAL. Nothing herein contained shall be construed as a
commitment to or agreement with any Director to continue such person’s
directorship with the Corporation, and nothing herein contained shall be
construed as a commitment or agreement on the part of the Corporation to
continue the directorship or the rate or amount of Fees of any such person for
any period. All Directors shall remain subject to removal to the same extent as
if this Plan had never been put in effect.
     5.3. INTEREST OF DIRECTOR. The obligation of the Corporation under the Plan
to make distribution of shares of Stock credited to an Account merely
constitutes the unsecured promise of the Corporation herein, and no Participant
or Beneficiary shall have any interest in, or a lien or prior claim upon, any
Stock, property or assets of the Corporation or of the Trust. Nothing contained
in this Plan shall confer upon any Director or other person any claim or right
to any distribution under the Plan except in accordance with the terms of the
Plan.
     5.4. CLAIMS OF OTHER PERSONS. The provisions of the Plan shall in no event
be construed as giving any person, firm, or corporation any legal or equitable
rights against the Corporation, or the officers, employees, or directors of the
Corporation, except any such rights as are specifically provided for in the Plan
or are hereafter created in accordance with the terms and provisions of the
Plan.
     5.5. DELEGATION OF AUTHORITY. Any action to be taken by the Corporation
under this Plan may be taken by the Treasurer of the Corporation.

- 7 -



--------------------------------------------------------------------------------



 



     5.6. SEVERABILITY. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted hereunder.
     5.7. GOVERNING LAW. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Ohio.
     EXECUTED in multiple counterparts at Cleveland, Ohio, effective as of
January 1, 1995, but on the date indicated below.

         
 
                FERRO CORPORATION
 
       
 
  By:    
 
       
 
      D. Thomas George, Treasurer
 
       
 
  Date:    
 
       

- 8 -